Citation Nr: 9909539	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  93-22 978	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
nasal injury.

2.  Whether injuries sustained in an October 5, 1981 motor 
vehicle accident were in the line of duty.


REPRESENTATION

Appellant represented by:	Theodore H. Limpert, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1978 to 
October 1985.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1991 RO 
rating decision which denied service connection for nasal 
disorder.  The appeal also arises from an April 1995 RO 
determination which held that injuries sustained in an 
October 5, 1981 motor vehicle accident were not in the line 
of duty.  These issues were remanded by the Board in June 
1997, and the case was subsequently returned to the Board.


REMAND

In its June 1997 remand, the Board asked the RO to obtain any 
service personnel or other records concerning a line-of-duty 
investigation of the October 5, 1981 vehicle accident.  The 
RO requested records from the National Personnel Record 
Center (NPRC), and in December 1997 the NPRC responded and 
stated that the requested document/information was not on 
file.  On review of the record, there is a question as to 
whether all possible sources for the service records have 
been adequately search.  In the judgment of the Board, there 
should be another attempt to obtain the service records.  

The Board notes that in May 1998 the veteran's attorney 
requested an opportunity to present oral argument before the 
Board.  Clarification is needed as to whether the veteran 
desires a Travel Board hearing at the RO or a hearing before 
the Board in Washington, DC.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain, from the 
service department (NPRC, Department of 
the Army, or any other indicated office), 
copies of the veteran's service personnel 
records including DA Form 2173 (statement 
of medical examination and duty status) 
and any line-of-duty investigation report 
pertaining to the October 5, 1981 vehicle 
accident.  The RO should also ask the 
service department to search for the 
information in the records of the 
serviceman (J.R.B.)who died in the 
accident, and the RO should also search 
for the information in the VA claims 
folder of the deceased serviceman.

2.  The RO should contact the veteran's 
attorney and obtain clarification as to 
whether the veteran wants a Travel Board 
hearing at the RO or whether he wants a 
hearing before the Board in Washington, 
DC.  If a Travel Board hearing is 
requested, such should be scheduled by 
the RO.  If a Board hearing in 
Washington, DC is requested, such will be 
scheduled by the Board.

If, on remand, the claims remain denied, the RO should return 
the case to the Board, in accordance with appellate 
procedure.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


